         Case 1:19-cv-07288-JGK Document 14 Filed 11/12/19 Page 1 of 1

                            THE MARKS LAW FIRM, P.C.

                                      November 12, 2019

Filed via ECF                                          AoJ au;L,µ-lO aO veo,,.,,€ JOA-/_;
Hon. John G. Koeltl                                    JA,-1V/1'1Vf rt ;J-OJ-0 11-f' 't:'J0/7141 ,
United States District Judge                                          7                    1
United States Courthouse                                       g O O(L, O6ft,£ 0.
500 Pearl Street
New York, New York 10007
                                                                            wt~            \/ J       t.O   J
                                                                                                                -
                                                                                I/;'{!,r
       RE:     Eugene Duncan v. Real Hospitality Group, LLC
               Index: 19-cv-07288-JGK
                                                                            I


                               REQUEST FOR ADJOURNMENT


Dear Judge Koeltl,

       Plaintiff respectfully requests an adjournment of the Initial Conference for the above
referenced matter currently scheduled for November 21, 2019. _

         On 10/22/2019, Plaintiff filed an amended complaint naming Chilled Properties LLC and
summons was issued on 10/23/2019. Plaintiff is currently in the process of serving Chilled
Properties. Therefore, Plaintiff requests that the Initial Conference be adjourned until service is
completed and Defendant has time to appear, answer or otherwise move. This is the first request
of its kind.

       We thank you and the Court for its time and consideration on this matter.




USDC SONY
                                                             Regards,
DOCUMENT
ELECTRONICALLY FILED
                                                         The Marks Law Firm, P.C.
DOC#                ~t1
DATE FlLE:D: ...)J:::.I~ .~..--~--~


                                                                        ,       t
                                                     By: _ _ _ _ _,_·__·_·'_-~_-_-_----_·_ _
                                                             Bradly G. Marks




                       175 Varick Street, 3 rd FL, New York, New York 10014
                 T: (646) 770 - 3775, F: (646) 867 - 2639, brad@markslawpc.com
                                      www.markslawpc.com
